Citation Nr: 0621693	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03- 28 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Robert Pezold, Associate Counsel




INTRODUCTION

The veteran had active service from January 1967 until 
December 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Columbia, South Carolina.  The claims folder was later 
transferred to the Atlanta, Georgia RO.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he suffers from PTSD, and that this 
disorder is related to active service.  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board has reviewed the claims file and finds that further 
development is necessary.  The veteran contends that he has 
PTSD.  A rating decision dated in October 2001 deferred 
consideration of the veteran's PTSD claim for a pending VA 
examination.  However, to date no VA examination has been 
conducted to determine if the veteran suffers from PTSD.  
Further, the claims file does not contain a PTSD 
questionnaire from which to determine the veteran's claimed 
stressors for his PTSD claim.  Therefore, the Board concludes 
that further development is necessary before the claim is 
adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran again and supply 
him with another PTSD Questionnaire in 
order to obtain a more detailed history of 
his claimed stressors in service. The RO 
should specifically request that he 
provide the names, ranks, units, and 
places of any witness to each of the 
claimed stressors. The veteran should be 
informed of the necessity of his obtaining 
corroborative evidence of each claimed in- 
service PTSD stressor.  Any additional 
development necessary to corroborate the 
reported stressors should be obtained, to 
include from the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
as indicated.

2.  If any reported stressor is deemed 
verified by VA, to include any reported 
combat stressor in light of his Combat 
Infantryman Badge award, schedule the 
veteran for a VA psychiatric examination. 
The purpose of the examination is to 
determine if he now has PTSD and if so, 
whether current symptoms are attributable 
to reported in-service stressors deemed 
verified by VA.

If PTSD is diagnosed the examiner should 
specify the stressors supporting that 
diagnosis. If it is not diagnosed, the 
examiner should specify the criteria for 
that diagnosis that are not met.

The claims folder and a copy of this 
REMAND must be made available for the 
examiner's review of the veteran's 
pertinent medical history.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


